NON-FINAL REJECTION, SEVENTH DETAILED ACTION
Status of Prosecution
The present application, 14/815,060 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office mailed a non-final rejection, first detailed action on October 19, 2017.
Applicant filed amendments with accompanying remarks and arguments on January 17, 2018.
The Office mailed a final rejection, second detailed action on May 11, 2018.
Applicant filed amendments with accompanying remarks and arguments on January 17, 2018.
Applicant filed an AFCP 2.0 request on July 11, 2018. Examiner initiated an interview on August 15, 2018 with Applicant’s representative Heath Sargeant (Reg. No. 74452) regarding results of the AFCP request. The Office mailed the results on August 27, 2018.
Applicant filed a request for continued examination on September 11, 2018.
The Office mailed a non-final rejection, third detailed action on October 26, 2018.
Applicant’s representative Alexa Marie Derkasch (RN 77041) initiated an interview on January 17, 2019.
Applicant filed amendments with accompanying remarks and arguments on January 18, 2019.
The Office mailed a final rejection, fourth detailed action on May 16, 2019.
Applicant filed an AFCP 2.0 request on July 15, 2019. Examiner initiated an interview on August 13, 2019 with Applicant’s representative Marie Kerkasch (Reg. No. 77041) regarding results of the AFCP request. The Office mailed the results on August 16, 2019.
Applicant filed a request for continued examination on September 16, 2019.
The Office mailed a non-final rejection, fifth detailed action on January 27, 2020.
Applicant filed amendments with accompanying remarks and arguments on April 27, 2020.
The Office mailed a final rejection, sixth detailed action on May 20, 2020.
Applicant filed an after-final response on August 19, 2020.
On September 2, 2020, the Office mailed a response to the after-final response and Applicant filed a Notice of Appeal with a request for a pre-appeal conference.
The Office mailed results of the pre-appeal conference on October 5, 2020 with a decision to reopen prosecution, the subject of the instant action.
Claims 1-3, 5-7, 9-17 and 19-23 are pending and all are rejected. Claims 1, 8 and 15 are independent claims.
Response to Remarks and Arguments
Examiner thanks the Applicant for the after final remarks and the request for reconsideration. Having considered the request, Examiner has applied new grounds for rejection rendering Applicant’s arguments moot. The arguments in the after final response dated September 2, 2020 are applicable as well for any remaining arguments. The Claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 2, 5-6, 8, 12, 13, 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Oda, United States Patent Application Publication 2012/0072519, published on March 22, 2012 in view of Manning et al. (“Manning”), United States Patent Application Publication 2009/0113001, published on April 30, 2009 in view of Hogan et al. (“Hogan”), United States Patent Application Publication 2013/0159425, published on June 20, 2013 and in further view of Issa et al. (“Issa”), United States Patent Application Publication 2011/0034182, published on February 10, 2011.

As to Claim 1, Oda teaches: A computer-implemented method comprising: 
generating, by a computing device, an electronic message (Oda: par. 0071, a user may compose an e-mail message for transmission); 
identifying, while authoring the electronic message, a contact shown in the electronic message that will receive the electronic message when the electronic message is sent (Oda: par. 0071, the user is able to input the recipients into the destination address input field; Fig. 12, also shows a window of a composition window for the message); 
(Oda: par. 0026, the recipients are each classified based on attributes into either a main group or another set of “subgroups”); and 
displaying a visual indication associated with the contact based upon, at least in part, the classification of the contact, wherein the visual indication associated with the contact is displayed while authoring the electronic message and before the electronic message is sent to the contact, wherein displaying the visual indication comprises changing the color of the background of the body of the electronic message (Oda: par. 0080, 0088, Figs. 12,13 a background color of the body of the message is set based on the determined groups to indicate the classification of the contacts; Fig. 2, the flow chart indicates that the prompt to determine whether or not the recipients are correct (ST013) is performed after the displaying of the color groups, which necessarily means that the displaying takes place while authoring the message and before it is sent); and
providing a visual warning message requiring a user to at least one of confirm whether the electronic message should be amended prior to sending and accept suggestions on how to proceed (Oda: par. 0094, the user is prompted to determine that the email address is erroneous and is offered to either change or delete that address (i.e. accept suggestions), or the address is correct).

    PNG
    media_image1.png
    517
    778
    media_image1.png
    Greyscale

Oda may not explicitly teach: disabling the ability to send the electronic message.
Manning teaches in general concepts related to identifying attributes associated with the content of an email message and alerting a user related to the attribute (Manning: Abstract). Specifically, Manning also teaches that a user is able to compose an email (Manning: par. 0021, a user compose an e-mail including input for the message). While composing the message, a contact may be shown in the message to receive the message (Manning: par. 0022, the user may specify recipients of the email in the various recipient fields of the composition screen). The contact may be associated with an attribute and a visual indiciation related to that attribute is displayed (Manning: par. 0024, the central-access e-mail server checks each recipient during the composition for various attributes, including for example if they are in or out of the office; par. 0034, Fig. 3, an email tip may be displayed for example that the recipient has set an out of office indicator). Additionally, different responses for the client interface prior to sending may be programmed (Manning, pars. 0031-34, a speed bump, the client displays a dialog box based on an assessment of the message. The dialog box states what the problem is, and requires the user to click OK before proceeding. In another type of response, known as a roadblock, the client disables sending the e-mail message by disabling (e.g., graying out) the Send button.)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda device by including computer instructions to have included the disabling of the message prior to sending based on the assessed status of the message as suggested by Hogan. Such a person would have been motivated to do so to reduce the cognitive burden on the user in deciding to send such messages. 
Oda and Manning may not explicitly teach: wherein the classification of the contact includes, at least in part, a background of the contact, wherein information relative to the background of the contact includes, at least in part, a band level associated with the contact;
Hogan teaches in general concepts related to determining information regarding relationships of recipients (Hogan: Abstract). Specifically, Hogan teaches that an organizational directory with information relating to individuals and their hierarchical position in the organization may be displayed for the user (Hogan: par. 0018, Fig. 2A responsive to selection of a button [114D] within the email, a window [200] is displayed). The relationship, of the job title and the reporting chain, which Examiner asserts are forms of band levels displayed (Hogan: par. 0019, the supervisorial relationship or reporting chain is displayed).

    PNG
    media_image2.png
    765
    513
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning device by including computer instructions to have included as part of the classification information the background of the contact to include the hierarchical level of the contact as suggested by Hogan. Such a person would have been motivated to do so to assess importance and priority when there are many recipients on a message (Brennan: par. 0012). 
Oda, Manning and Hogan may not explicitly teach: providing the visual warning message is based upon, at least in part, a rule concerning the length of the electronic message and the classification of the contact.
(Issa: Abstract). Specifically, Issa teaches that the system will propagate the messages using a rules-rights management system to determine how the messages are propagated (Issa: par. 0033, once the message is generated the mobile device sends it to a femtocell and a rights management process is performed). The rights management rules are performed to determine whether the message should be sent, with consideration of the message size and/or the social network relationship (Issa: par. 0033, other factors include the frequency, message type location of the user device).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda –ManningHogan device by including computer instructions to have include evaluation of the characteristics of the contact and  the length of message as taught and suggested by Issa in the visual warning-indication. Such a person would have been motivated to do so to better control the distribution of messages (Issa: par. 0003). 

As to Claim 2, Oda, Manning, Hogan and Issa teach the limitations of Claim 1.
Oda further teaches: wherein the visual indication is a color associated with how a name of the contact is displayed in the electronic message (Oda: par. 0088, Fig. 17, the different names in the To: field may have their background colors reflect their group/indication status; par. 0149, various embodiments may be mixed, including having both the background color of the body and the TO: field concurrently have their respective colors displayed and differentiated).

    PNG
    media_image3.png
    556
    800
    media_image3.png
    Greyscale

As to Claim 5, Oda, Manning, Hogan and Issa teach the limitations of Claim 1.
Hogan further teaches: wherein the classification includes, at least in part, a position of the contact in a hierarchy (Hogan: par. 0019, the supervisorial relationship or reporting chain is displayed, and considered).

As to Claim 6, Oda, Manning, Hogan and Issa teach the limitations of Claim 1.
Oda further teaches: wherein the classification includes, at least in part, a threshold number of electronic messages previously sent to the contact (Oda: pars. 0109-0111, the attribute may be the transmission/reception history of the contact, including the number of times).

As to Claim 8, Oda teaches: A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when (Oda: Fig. 1, the device has units and storing portions that would execute the operations below): 
generating, an electronic message (Oda: par. 0071, a user may compose an e-mail message for transmission); 
identifying, while authoring the electronic message, a contact shown in the electronic message that will receive the electronic message when the electronic message is sent (Oda: par. 0071, the user is able to input the recipients into the destination address input field; Fig. 12, also shows a window of a composition window for the message); 
associating the contact with a classification based upon, at least in part, one or more attributes of the contact (Oda: par. 0026, the recipients are each classified based on attributes into either a main group or another set of “subgroups”); and 
displaying a visual indication associated with the contact based upon, at least in part, the classification of the contact, wherein the visual indication comprises a color-coded pattern associated with how a name of the contact is displayed in the “To” field of the electronic message, and wherein the visual indication associated with the contact is displayed while authoring the electronic message and before the electronic message is sent to the contact (Oda: par. 0088, Fig. 17, the different names in the To: field may have their background colors reflect their group/indication status; Fig. 2, the flow chart indicates that the prompt to determine whether or not the recipients are correct (ST013) is performed after the displaying of the color groups, which necessarily means that the displaying takes place while authoring the message and before it is sent); and
providing a visual warning message requiring a user to at least one of confirm whether the electronic message should be amended prior to sending and accept suggestions on how to (Oda: par. 0094, the user is prompted to determine that the email address is erroneous and is offered to either change or delete that address (i.e. accept suggestions), or the address is correct).

    PNG
    media_image3.png
    556
    800
    media_image3.png
    Greyscale

Oda may not explicitly teach: disabling the ability to send the electronic message.
Manning teaches in general concepts related to identifying attributes associated with the content of an email message and alerting a user related to the attribute (Manning: Abstract). Specifically, Manning also teaches that a user is able to compose an email (Manning: par. 0021, a user compose an e-mail including input for the message). While composing the message, a contact may be shown in the message to receive the message (Manning: par. 0022, the user may specify recipients of the email in the various recipient fields of the composition screen). The contact may be associated with an attribute and a visual indiciation related to that attribute is displayed (Manning: par. 0024, the central-access e-mail server checks each recipient during the composition for various attributes, including for example if they are in or out of the office; par. 0034, Fig. 3, an email tip may be displayed for example that the recipient has set an out of office indicator). Additionally, different responses for the client interface prior to sending may be programmed (Manning, pars. 0031-34, a speed bump, the client displays a dialog box based on an assessment of the message. The dialog box states what the problem is, and requires the user to click OK before proceeding. In another type of response, known as a roadblock, the client disables sending the e-mail message by disabling (e.g., graying out) the Send button.)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda device by including computer instructions to have included the disabling of the message prior to sending based on the assessed status of the message as suggested by Hogan. Such a person would have been motivated to do so to reduce the cognitive burden on the user in deciding to send such messages. 
Oda and Manning may not explicitly teach: wherein the classification of the contact includes, at least in part, a background of the contact, wherein information relative to the background of the contact includes, at least in part, a band level associated with the contact;
Hogan teaches in general concepts related to determining information regarding relationships of recipients (Hogan: Abstract). Specifically, Hogan teaches that an organizational directory with information relating to individuals and their hierarchical position in the organization may be displayed for the user (Hogan: par. 0018, Fig. 2A responsive to selection of a button [114D] within the email, a window [200] is displayed). The relationship, of the job title and the reporting chain, which Examiner asserts are forms of band levels displayed (Hogan: par. 0019, the supervisorial relationship or reporting chain is displayed).

    PNG
    media_image2.png
    765
    513
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning device by including computer instructions to have included as part of the classification information the background of the contact to include the hierarchical level of the contact as suggested by Hogan. Such a person would have been motivated to do so to assess importance and priority when there are many recipients on a message (Brennan: par. 0012). 
Oda, Manning and Hogan may not explicitly teach: providing the visual warning message is based upon, at least in part, a rule concerning the length of the electronic message and the classification of the contact.
(Issa: Abstract). Specifically, Issa teaches that the system will propagate the messages using a rules-rights management system to determine how the messages are propagated (Issa: par. 0033, once the message is generated the mobile device sends it to a femtocell and a rights management process is performed). The rights management rules are performed to determine whether the message should be sent, with consideration of the message size and/or the social network relationship (Issa: par. 0033, other factors include the frequency, message type location of the user device).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning-Hogan device by including computer instructions to have include evaluation of the characteristics of the contact and  the length of message as taught and suggested by Issa in the visual warning-indication. Such a person would have been motivated to do so to better control the distribution of messages (Issa: par. 0003). 

As to Claim 12, it is rejected for similar reasons as Claim 5.
As to Claim 13, it is rejected for similar reasons as Claim 6.

As to Claim 21, Oda, Manning Hogan and Issa teach the limitations of Claim 1.
Oda and Hogan further teaches: wherein the one or more attributes of the contact are retrieved from at least one of an email account, a social media profile (Hogan: par. 0035, social networks may be consulted), a company profile, a manual entry, and stored information (Oda: par. 0083-84, an address book that contains stored information of the contacts) associated with the contact.

As to Claim 22, it is rejected for similar reasons as Claim 21 above.
B.
Claim 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Oda, United States Patent Application Publication 2012/0072519, published on March 22, 2012 in view of Manning et al. (“Manning”), United States Patent Application Publication 2009/0113001, published on April 30, 2009 in view of Hogan et al. (“Hogan”), United States Patent Application Publication 2013/0159425, published on June 20, 2013 and in further view of Issa et al. (“Issa”), United States Patent Application Publication 2011/0034182, published on February 10, 2011 and in further view of Bengtsson, United States Patent Application Publication 2014/0194151, published on July 10, 2014.

As to Claim 3, Oda, Manning, Hogan and Issa teach the limitations of Claim 1.
Oda further teaches: wherein the visual indication is a color associated with how an object is displayed in the electronic message, wherein the object, when selected, sends the electronic message to the contact. 
Bengtsson teaches in general concepts related to sending chat-style messages by instant and SMS messaging (Bengtsson: Abstract). Specifically, Bengtsson teaches that depending on the availability of a message recipient, the send button may visually indicate the availability of the user (Bengtsson: par. 0060, for instance the send button may be blue).
(Bengtsson: par. 0059, the indication of the user device may change during the composition of the message). 

As to Claim 10, it is rejected for similar reasons as Claim 3.
C.
Claim 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Oda, United States Patent Application Publication 2012/0072519, published on March 22, 2012 in view of Manning et al. (“Manning”), United States Patent Application Publication 2009/0113001, published on April 30, 2009 in view of Hogan et al. (“Hogan”), United States Patent Application Publication 2013/0159425, published on June 20, 2013 and in further view of Issa et al. (“Issa”), United States Patent Application Publication 2011/0034182, published on February 10, 2011. and in further view of Barrett, United States Patent Application Publication 2006/0168016, published on July 27, 2006.

As to Claim 7, Oda, Manning, Hogan and Issa teach the limitations of Claim 1.
Oda, Hogan and Issa  may not explicitly teach: wherein the visual indication is a visual relationship between at least one of an author of the electronic message and at least one other .
Barrett teaches in general concepts related to co-authoring an email (Barrett: Abstract). Specifically, Barrett teaches that a co-author of an email may be indicated visually as a recipient in the recipient fields using a different color (Barrett: par. 0049, the relationship of co-author may be indicated with the color indication).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning-Hogan-Issa device by including computer instructions to generate the co-authored relationship visually as taught by Barrett. Such a person would have been motivated to do so to allow for a more enriched user experience to understand the relationship visually (Barrett: par. 0007, allowing both users to be identified as co-authors would allow substantive contribution).

As to Claim 14, it is rejected for similar reasons as Claim 7.
D.
Claims 15, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Oda, United States Patent Application Publication 2012/0072519, published on March 22, 2012 in view of Manning et al. (“Manning”), United States Patent Application Publication 2009/0113001, published on April 30, 2009 and in view of Hogan et al. (“Hogan”), United States Patent Application Publication 2013/0159425, published on June 20, 2013 and in further view of Macwan et al. (“Macwan”), United States Patent Application Publication 2010/0161636, .

As to Claim 15, Oda teaches: A computer-implemented method comprising: 
generating, by a computing device, an electronic message (Oda: par. 0071, a user may compose an e-mail message for transmission); 
identifying, while authoring the electronic message, a contact shown in the electronic message that will receive the electronic message when the electronic message is sent (Oda: par. 0071, the user is able to input the recipients into the destination address input field; Fig. 12, also shows a window of a composition window for the message); 
associating the contact with a classification based upon, at least in part, one or more attributes of the contact (Oda: par. 0026, the recipients are each classified based on attributes into either a main group or another set of “subgroups”); and 
displaying a visual indication associated with the contact based upon, at least in part, the classification of the contact, wherein the visual indication associated with the contact is displayed while authoring the electronic message and before the electronic message is sent to the contact, wherein the visual indication comprises a color associated with how a name of the contact is displayed in the “To” field of the electronic message and the one or more of the associated classifications(Oda: par. 0080, 0088, Figs. 12, 13 a background color of the body of the message is set based on the determined groups to indicate the classification of the contacts; Fig. 2, the flow chart indicates that the prompt to determine whether or not the recipients are correct (ST013) is performed after the displaying of the color groups, which necessarily means that the displaying takes place while authoring the message and before it is sent; par. 0088, Fig. 17, the different names in the To: field may have their background colors reflect their group/indication status); and
providing a visual warning message requiring a user to at least one of confirm whether the electronic message should be amended prior to sending and accept suggestions on how to proceed (Oda: par. 0094, the user is prompted to determine that the email address is erroneous and is offered to either change or delete that address (i.e. accept suggestions), or the address is correct).
Oda may not explicitly teach: disabling the ability to send the electronic message.
Manning teaches in general concepts related to identifying attributes associated with the content of an email message and alerting a user related to the attribute (Manning: Abstract). Specifically, Manning also teaches that a user is able to compose an email (Manning: par. 0021, a user compose an e-mail including input for the message). While composing the message, a contact may be shown in the message to receive the message (Manning: par. 0022, the user may specify recipients of the email in the various recipient fields of the composition screen). The contact may be associated with an attribute and a visual indiciation related to that attribute is displayed (Manning: par. 0024, the central-access e-mail server checks each recipient during the composition for various attributes, including for example if they are in or out of the office; par. 0034, Fig. 3, an email tip may be displayed for example that the recipient has set an out of office indicator). Additionally, different responses for the client interface prior to sending may be programmed (Manning, pars. 0031-34, a speed bump, the client displays a dialog box based on an assessment of the message. The dialog box states what the problem is, and requires the user to click OK before proceeding. In another type of response, known as a roadblock, the client disables sending the e-mail message by disabling (e.g., graying out) the Send button.)
. 
Oda and Manning may not explicitly teach: wherein the classification of the contact includes, at least in part, a background of the contact, wherein information relative to the background of the contact includes, at least in part, a band level associated with the contact;
wherein the visual indication comprises a color associated with how a name of the contact is displayed in the “To” field of the electronic message and a popup window displaying graphical objects that indicate one or more of the associated classifications.
Hogan teaches in general concepts related to determining information regarding relationships of recipients (Hogan: Abstract). Specifically, Hogan teaches that an organizational directory with information relating to individuals and their hierarchical position in the organization may be displayed for the user (Hogan: par. 0018, Fig. 2A responsive to selection of a button [114D] within the email, a pop-up window [200] is displayed). The relationship, of the job title and the reporting chain, which Examiner asserts are forms of band levels displayed (Hogan: par. 0019, the supervisorial relationship or reporting chain is displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning device by including computer instructions to have included as part of the classification information the background of the contact to include the hierarchical level of the contact as suggested by Hogan. Such a (Brennan: par. 0012). 
Oda, Manning and Hogan may not explicitly teach: wherein the graphical objects displayed in the popup window are color-coded to match the color associated with how a name of the contact is displayed in the “To” field of the electronic message such that the same classifications are identified with the same color.
Hogan does however teach that the graphical user interface elements corresponding to the contacts in the chart may have aspects of it being displayed, including additional indicators, or information, such as their titles (Hogan: par. 0024). Macwan teaches in general concepts related to determining whether each entry in a list of participants satisfies criteria specified by a user (Macwan: Abstract). Specifically, Macwan teaches that a user may configure the display of participants on a recipient list based on the display in an organization chart (Macwan: par. 0039, the user may select to have the entries distinguished by having the highlighted). Further, the titles or other information associated with the names may not only have color, but the titles associated with them (Macwan: par. 0033).

    PNG
    media_image4.png
    543
    665
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning-Hogan device by including computer instructions to display the recipients in the “To:Field” with the same information as in Hogan’s graphical chart, and with an assigned color-coding as suggested by Macwan. Hogan noted that each of the contacts may be displayed in a various manners, which Examiner asserts would include making the names be displayed in the same manner as the chart. Such a person would have been motivated to do so to reduce the cognitive burden upon the user to relate between the recipient list and the organizational hierarchy chart (Macwan: par. 0002, a large number of recipients makes it cumbersome to scan all of the names of the intended recipients).
Oda, Manning, Hogan, and Macwan  may not explicitly teach: providing the visual warning message is based upon, at least in part, a rule concerning the length of the electronic message and the classification of the contact.
(Issa: Abstract). Specifically, Issa teaches that the system will propagate the messages using a rules-rights management system to determine how the messages are propagated (Issa: par. 0033, once the message is generated the mobile device sends it to a femtocell and a rights management process is performed). The rights management rules are performed to determine whether the message should be sent, with consideration of the message size and/or the social network relationship (Issa: par. 0033, other factors include the frequency, message type location of the user device).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning-Hogan-Macwan device by including computer instructions to have include evaluation of the characteristics of the contact and  the length of message as taught and suggested by Issa in the visual warning-indication. Such a person would have been motivated to do so to better control the distribution of messages (Issa: par. 0003). 

As to Claim 19, Oda, Manning, Hogan, Macwan and Issa teach the limitations of Claim 15.
Hogan further teaches: wherein the classification includes, at least in part, a position of the contact in a hierarchy (Hogan: par. 0019, the supervisorial relationship or reporting chain is displayed, and considered).
The combination above taught: and wherein the hierarchy is visually represented in combination with the associated classifications indicated by the color-coded objects displayed in the popup window. Hogan noted that each of the contacts may be displayed in a various (Macwan: par. 0002, a large number of recipients makes it cumbersome to scan all of the names of the intended recipients).

As to Claim 23, Oda, Manning, Hogan, Macwan and Issa teach the limitations of Claim 15.
Oda and Hogan further teaches: wherein the one or more attributes of the contact are retrieved from at least one of an email account, a social media profile (Hogan: par. 0035, social networks may be consulted), a company profile, a manual entry, and stored information (Oda: par. 0083-84, an address book that contains stored information of the contacts) associated with the contact.
E.
Claims 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Oda, United States Patent Application Publication 2012/0072519, published on March 22, 2012 in view of Manning et al. (“Manning”), United States Patent Application Publication 2009/0113001, published on April 30, 2009 and in view of Hogan et al. (“Hogan”), United States Patent Application Publication 2013/0159425, published on June 20, 2013 and in further view of Issa et al. (“Issa”), United States Patent Application Publication 2011/0034182, published on February 10, 201 and in further view of Macwan et al. (“Macwan”), United States Patent Application .

As to Claim 17, Oda, Manning, Hogan, Macwan and Issa teach the limitations of Claim 1.
Oda further teaches: wherein the visual indication is a color associated with how an object is displayed in the electronic message, wherein the object, when selected, sends the electronic message to the contact. 
Bengtsson teaches in general concepts related to sending chat-style messages by instant and SMS messaging (Bengtsson: Abstract). Specifically, Bengtsson teaches that depending on the availability of a message recipient, the send button may visually indicate the availability of the user (Bengtsson: par. 0060, for instance the send button may be blue).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Oda-Manning-Hogan-Macwan-Issa device by replacing the mail tip or other visual indicators related to the availability of the recipient with the colored send button as taught by Bengtsson. Such a person would have been motivated to do so to signal to the user the availability of the user, dependent on the device (Bengtsson: par. 0059, the indication of the user device may change during the composition of the message). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al., United States Patent Application Publication 2013/0290436 (October 31, 2013) (describing indicators during composition of email);
Gandhi et al., United States Patent Application Publication 2008/0086530 (April 10, 2008) (describing restriction lists to original email and indicators for such);
Rackliffe, US Patent 8892672 (Nov. 18, 2014) (teaching detecting unintended recipients for email);
Blair, United States Patent Application Publication 2011/0126126 (May 26 , 2011) (describing enhanced message viewing system with graphical organization, relationship notes).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/
Examiner, Art Unit 2174